                                          Case 4:17-cv-06341-PJH Document 49 Filed 11/04/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      NATHANIEL W., et al.,
                                                                                         Case No. 17-cv-06341-PJH
                                  8                    Plaintiffs,

                                  9              v.                                      ORDER RE: JOINT STATUS UPDATE
                                  10     UNITED BEHAVIORAL HEALTH, et al.,               Re: Dkt. No. 48

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 24, 2020, the court issued an order approving a joint status update filed by

                                  15   the parties. Dkt. 48. In that order, the parties stipulated to submit a further joint status

                                  16   update on or before October 30, 2020 or 30 days after the final disposition of the

                                  17   remaining issues in Wit v. United Behavioral Health, whichever was earlier. Id. at 2. That

                                  18   deadline has since passed with no filing from the parties and, in any case, Judge Spero

                                  19   has issued several orders relevant to this case. See Wit, et al. v. UnitedHealthcare Ins.

                                  20   Co. et al., 14-cv-2346-JCS, Dkts. 490–92. Accordingly, the court ORDERS the parties to

                                  21   submit a further joint status report on or before November 18, 2020 that addresses the

                                  22   orders in Wit and proposes a case management plan.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 4, 2020

                                  25                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
